290 U.S. 590
54 S. Ct. 83
78 L. Ed. 520
COLUMBIA-DESCHUTES POWER COMPANY, appellant,v.Charles E. STRICKLIN, as State Engineer of the  State of Oregon.
No. 3.
Supreme Court of the United States
October 16, 1933

Mr. Arthur L. Veazie, of Portland, Or., for appellant.
Messrs. I. H. Van Winkle and Willis S. Moore, both of Salem, Or., for appellee.
For opinions below, see 134 Or. 623, 286 P. 563, 294 P. 1049.
PER CURIAM.


1
The appeal herein is dismissed for the want of jurisdiction, upon the ground that the application for allowance of the appeal was not made within the time provided by law. Section 8(a), Act of February 13, 1925 (chapter 229, 43 Stat. 936, 940, U. S. Code, title 28, § 350 [28 USCA § 350]).